       Case 19-11313-amc        Doc 29
                                     Filed 07/24/19 Entered 07/24/19 11:38:11            Desc Main
                                     Document     Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       NAGENA EDMOND



                             Debtor               Bankruptcy No. 19-11313-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




   Date: July 24, 2019                _________________________________
                                                  Ashely M. Chan
                                                  Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
BRAD J. SADEK ESQ
SADEK LAW OFFICE
1315 WALNUT STREET #502
PHILADELPHIA, PA 19107-


Debtor:
NAGENA EDMOND

1102 ROSALIE STREET

PHILADELPHIA, PA 19149
